—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered June 13, 1995, convicting him of rape in the second degree and rape in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not err in summarily denying the *359defendant’s motion to withdraw his plea. Given the clear and unequivocal nature of the plea agreement as set forth at the plea allocution, and the court’s adherence thereto, the defendant’s subjective interpretation of the agreement is belied by both the heavily-negotiated nature of the plea agreement and several express statements made at the plea allocution (see, People v Cataldo, 39 NY2d 578; People v Breeden, 221 AD2d 352).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Krausman and Florio, JJ., concur.